PER CURIAM.
Affirmed. We find no error in the trial court’s entry of summary judgment on the *203basis that the appellant’s claim for property damage against a boat manufacturer insured by appellee insurers was excluded from coverage by a specific exclusion in the insurance policies. The exclusion provided that no coverage was extended to property damage to the named insured’s products arising in any ■ way out of the products themselves. We find no dispute in the record here that the claim was for property damage to a boat manufactured by the insured manufacturer and that the damage arose out of such product. Cf. LaMarche v. Shelby Mutual Insurance Co., 390 So.2d 325 (Fla.1980). We reject appellant’s contention that its claims, predicated on the manufacturer’s alleged failure to install a fire safety system or to warn of the lack thereof, fell outside of the exclusion.
ANSTEAD, C.J., DOWNEY, J., and RODGERS, EDWARD, Associate Judge, concur.